DECISION
The application of the above-named defendant for a review of the sentence for Count III, Burglary; Count IV, Burglary; Count V, Theft; 8 years on each count to run concurrently with 4 years suspended on each count; Swan River Recommended; $1,000 restitution, imposed on July 14, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Eileen Joyce of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.